Case: 22-1618    Document: 26     Page: 1   Filed: 10/17/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                 ROBERT THORNTON,
                   Claimant-Appellant

                             v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                        2022-1618
                  ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 19-7749, Senior Judge Mary J.
 Schoelen.
                ______________________

                Decided: October 17, 2022
                 ______________________

    ROBERT G. THORNTON, Corona, CA, pro se.

     CHRISTOPHER L. HARLOW, Commercial Litigation
 Branch, Civil Division, United States Department of Jus-
 tice, Washington, DC, for respondent-appellee. Also repre-
 sented by BRIAN M. BOYNTON, WILLIAM JAMES GRIMALDI,
 PATRICIA M. MCCARTHY; CHRISTINA LYNN GREGG, Y. KEN
 LEE, Office of General Counsel, United States Department
 of Veterans Affairs, Washington, DC.
Case: 22-1618     Document: 26     Page: 2    Filed: 10/17/2022




 2                                   THORNTON   v. MCDONOUGH



                   ______________________

     Before MOORE, Chief Judge, CHEN and STOLL, Circuit
                          Judges.
 PER CURIAM.
     Robert Thornton appeals the decision of the Court of
 Appeals for Veterans Claims (Veterans Court) affirming
 the decision of the Board of Veterans’ Appeals that his ap-
 peal was untimely. Because we lack jurisdiction, we dis-
 miss his appeal.
                        BACKGROUND
     Mr. Thornton, an Army veteran, filed for service-con-
 nected disability benefits in 2007.         This case is
 Mr. Thornton’s fourth appeal arising out of these claims.
     After a series of decisions in Mr. Thornton’s case, in De-
 cember 2012, a Veterans Affairs regional office (RO) issued
 a decision that it “considered a full grant of benefits sought
 on appeal.” SAppx. 2. 1 A letter accompanying this decision
 informed Mr. Thornton that he had “one year from the date
 of [the] letter to appeal the decision.”           Id. at 3.
 Mr. Thornton timely filed his notice of disagreement
 (NOD) in November 2013 and elected the “[t]raditional ap-
 peal process” in December 2013. Id. at 46.
     In response to Mr. Thornton’s November 2013 NOD, on
 June 4, 2014, the RO issued a decision increasing
 Mr. Thornton’s benefits and granting an earlier effective
 date for the awards of benefits. On the same day, the RO
 also mailed a letter enclosing a statement of the case (SOC)
 and advising Mr. Thornton of his appellate rights and re-
 sponsibilities: If he wanted to appeal his case to the Board,
 he needed to “file a formal appeal” with the RO “within 60


      1  “SAppx.” refers to the supplemental appendix filed
 by the Government.
Case: 22-1618    Document: 26      Page: 3    Filed: 10/17/2022




 THORNTON   v. MCDONOUGH                                    3



 days from the date of this letter or within the remainder, if
 any, of the one-year period from the date of the letter noti-
 fying [him] of the action that [he has] appealed,” whichever
 was later. SAppx. 43. The letter emphasized that if he
 “need[ed] more time to file [his] appeal, [he] should request
 more time before the time limit . . . expire[d],” and that if
 the VA did not hear from him within this period, it would
 close his case. Id.
      On    February 2,   2015,    the    Board    received
 Mr. Thornton’s appeal of the June 2014 RO decision. In
 June 2015, the RO issued a decision finding Mr. Thornton’s
 appeal untimely because it was received more than 60 days
 after the date of the June 2014 SOC, explaining that the
 June 2014 RO decision on Mr. Thornton’s claims had be-
 come final. Mr. Thornton appealed the June 2015 RO de-
 cision to the Board.
     In July 2019, the Board issued its decision denying
 Mr. Thornton’s appeal. The Board explained that “because
 the June 2014 SOC was issued after” the expiration of “the
 [one]-year appeal period following the date of notification
 of the December 2012 RO decision,” Mr. Thornton’s “dead-
 line to file [the a]ppeal was 60 days after June 4, 2014,” or
 August 4, 2014. SAppx. 5. The Board found that
 Mr. Thornton’s appeal was received on February 2, 2015—
 far more than 60 days after June 4, 2014—and concluded
 it was untimely. Id. The Board also explained that alt-
 hough exceptions to the timeliness requirement for such
 appeals exist, none of those exceptions applied to
 Mr. Thornton. Id. Mr. Thornton appealed this Board deci-
 sion to the Veterans Court. Id. at 1.
     On December 21, 2021, the Veterans Court affirmed
 the Board’s decision. That court explained that it saw no
 error in the Board’s bases for determining that
 Mr. Thornton’s appeal was untimely. Further, the Veter-
 ans Court determined that his various claims that the
 Board and the VA had committed statutory and
Case: 22-1618     Document: 26     Page: 4    Filed: 10/17/2022




 4                                   THORNTON   v. MCDONOUGH



 constitutional violations and fraud were subsidiary to, and
 thus rose and fell with, his challenge to the Board’s finding
 of untimeliness. SAppx. 6–14.
    Mr. Thornton now appeals the Veterans Court’s affir-
 mance of the Board’s decision.
                         DISCUSSION
      Our jurisdiction over appeals from the Veterans Court
 is statutorily limited. We may only review challenges to
 the interpretation or “validity of any statute or regulation.”
 38 U.S.C. § 7292. Except to the extent that an appeal pre-
 sents a constitutional issue, we cannot review challenges
 to underlying factual determinations or application of law
 to facts. § 7292(d)(2).
      Whether an appeal is timely filed is a factual determi-
 nation that this court may not review. See Albun v. Brown,
 9 F.3d 1528, 1530 (Fed. Cir. 1993) (holding that we lacked
 jurisdiction over a claim that a notice of appeal was timely
 filed because it involved only factual matters). Because the
 Veterans Court affirmed the dismissal of Mr. Thornton’s
 appeal based on the Board’s factual finding that
 Mr. Thornton did not file his appeal before the filing dead-
 line, we lack jurisdiction to review Mr. Thornton’s appeal
 of the timeliness determination. § 7292(d)(2). Although
 Mr. Thornton also alleges constitutional violations on ap-
 peal, Appellant’s Br. 26–28 (asserting that the Board and
 the Veterans Court violated his Due Process and Equal
 Protection rights when they denied his appeal as un-
 timely), he provides no further detail or support for his
 claim other than the determination that the appeal was un-
 timely. Our court lacks jurisdiction over assertions that
 are “constitutional in name” only. Helfer v. West, 174 F.3d
 1332, 1335 (Fed. Cir. 1999). Stated another way, labeling
 the Veterans Court’s decision as a constitutional violation
 does not confer jurisdiction that we otherwise lack. Be-
 cause the only issue here involves a challenge to the fact
Case: 22-1618     Document: 26      Page: 5   Filed: 10/17/2022




 THORNTON    v. MCDONOUGH                                   5



 finding that Mr. Thornton’s appeal was untimely, we lack
 jurisdiction. § 7292(d)(2).
                       CONCLUSION
      We have considered Mr. Thornton’s remaining argu-
 ments and find them unpersuasive. Mr. Thornton’s appeal
 is dismissed for lack of jurisdiction.
                       DISMISSED
                            COSTS
 No costs.